DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 25 October 2022, in which claims 1, 2, 6, 7, and 9-13, as well as withdrawn claims 14 and 19, were amended.

Claim Objections
Claims 11-13 are objected to because of the following informalities.  Examiner suggests the changes below:
“the first end supporting” be changed to --the first end of the drag link supporting-- (claims 11-13, lines 2-3);
“the second end supporting” be changed to --the second end of the drag link supporting-- (claims 11-13, lines 3-4);
“the first” be changed to --the first direction-- (claim 13, line 8).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 102935800).  Li et al. discloses a steering system (#4), comprising:
(claim 1) a first wheel and a second wheel (#11, 12 on opposite sides of vehicle) spaced apart from the first wheel, the first wheel and the second wheel defining a travel direction (left-right direction in figure 1; top-bottom direction in figures 4, 5), the first wheel (#11, 12) rotatably coupled to a first knuckle (wheel mounting seat), the first knuckle being pivotable about a first suspension post (steering pin #425) and the second wheel (#11, 12 on opposite side of vehicle) being rotatably coupled to a second knuckle (wheel mounting seat on opposite side of vehicle), the second knuckle being pivotable about a second suspension post (#425 on opposite side of vehicle) spaced apart from the first suspension post (figures 1, 4, 5);
a first tie rod (crank link #424) having a first end pivotally coupled to the first knuckle (wheel mounting seat) and a second end pivotally coupled to a drag link (connecting rod #423; figures 4, 5);
a second tie rod (#424 on opposite side of vehicle) having a first end pivotally coupled to the second knuckle (wheel mounting seat on opposite side of vehicle) and a second end pivotally coupled to the drag link (#423; figures 4, 5);
an electrical actuator (including electric push rod #41 and motor) coupled to the drag link (#423; figures 4, 5), wherein the drag link is arranged in front of the electrical actuator relative to the travel direction (top-bottom direction in figure 5; configuration of rear axle in figure 5);
wherein movement of the electrical actuator (#41) translates the drag link (#423) axially, and wherein axial movement of the drag link pivots the first tie rod (#424) relative to the first knuckle (wheel mounting seat) and pivots the second tie rod (#424 on opposite side of vehicle) relative to the second knuckle (wheel mounting seat on opposite side of vehicle), wherein pivoting the first tie rod relative to the first knuckle adjusts an orientation of the first wheel (#11, 12) relative to the first suspension post (#425) and wherein pivoting the second tie rod relative to the second knuckle adjusts an orientation of the second wheel (#11, 12 on opposite side of vehicle) relative to the second suspension post (#425 on opposite side of vehicle; figures 4, 5; paragraphs 0020-0023);
(claim 2) wherein the drag link (connecting rod #423) is defined by a first end and a second end opposite the first end, the first end of the drag link supporting a first pin coupling (hinged) securing the first tie rod (#424) to the drag link, the second end of the drag link supporting a second pin coupling (hinged) securing the second tie rod (#424 on opposite side of vehicle) to the drag link (figures 4, 5; paragraphs 0008, 0020-0023);
(claim 3) wherein the electrical actuator (#41) is a linear actuator having a housing (cylinder within which the push rod execution end #412 extends and retracts) and a motor-driven piston (push rod execution end #412) movable relative to the housing, the motor-driven piston being movable about a first axis (axis extending along push rod #41; figures 4, 5; paragraphs 0008, 0020-0024);
(claim 4) wherein the electrical actuator (#41) is pivotally coupled (articulated via transmission seat #422) to the drag link (#423), the drag link being configured to move, in response to movement of the motor-driven piston (#412) relative to the housing, about a second axis (axis extending along connecting rod #423) offset from the first axis (figures 4, 5; paragraphs 0008, 0020-0023);
(claim 5) wherein the first axis (axis extending along push rod #41) and the second axis (axis extending along connecting rod #423) extend parallel to one another (figures 4, 5);
(claim 7) wherein the first tie rod (#424) is coupled to a first flange formed on the first knuckle (wheel mounting seat), the first flange extending away from the first suspension post (#425) such that axial motion of the drag link (#423) imparts a torque onto the first flange that rotates the first knuckle and first wheel (#11, 12) about the first suspension post (figures 4, 5; paragraphs 0008, 0020-0023);
(claim 8) wherein the first tie rod and the second tie rod (#424 on opposite sides of vehicle) are each defined by an arcuate shape (figures 4, 5; curved configuration mentioned in paragraph 0020);
(claim 9) wherein axial movement of the drag link (#423) in response to movement by the electrical actuator (#41) in a first direction transmits a tensile force through the first tie rod (#424) and transmits a compressive force through the second tie rod (#424 on opposite side of vehicle), the tensile force causing the first knuckle (wheel mounting seat) to rotate about the first suspension post (#425) in a first rotational direction and the compressive force causing the second knuckle (wheel mounting seat on opposite side of vehicle) to rotate about the second suspension post (#425 on opposite side of vehicle) in the first rotational direction (figures 4, 5; paragraphs 0008, 0020-0023);
(claim 10) wherein axial movement of the drag link (#423) in response to movement by the electrical actuator (#41) in a second direction transmits a compressive force through the first tie rod (#424) and transmits a tensile force through the second tie rod (#424 on opposite side of vehicle), the compressive force associated with movement in the second direction causing the first knuckle (wheel mounting seat) to rotate about the first suspension post (#425) in a second rotational direction opposite the first rotational direction and the tensile force causing the second knuckle (wheel mounting seat on opposite side of vehicle) to rotate about the second suspension post (#425 on opposite side of vehicle) in the second rotational direction (figures 4, 5; paragraphs 0008, 0020-0023).
Examiner has relied upon a translation from the EPO website to better understand and apply the above cited foreign document, a copy of which was attached to the previous office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 102935800) in view of Archer et al. (US 8,201,656).  Li et al. discloses the drag link (connecting rod #423), as set forth above, wherein the drag link is slidably received within a housing (guide seat #421) to guide the drag link along the second axis (axis extending along connecting rod #423), but does not disclose the housing including at least one roller contacting the drag link to guide the drag link along the second axis, or wherein the drag link is slidably received within linear bearings.  Archer et al. teaches a steering system comprising wherein a drag link (elongated member #12) is slidably received within a roller housing (#56), the roller housing including at least one roller (bearings #72) contacting the drag link to guide the drag link along an axis (figures 3, 4; column 6, lines 24-36), and wherein the drag link is slidably received within linear bearings (#72; figures 3, 4; column 6, lines 24-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering system of Li et al. such that the housing includes at least one roller and the drag link is slidably received within linear bearings, as taught by Archer et al., so as to help support thrust and radial loads that may be experienced during movement of the steering system, and reduce friction between the components (Archer et al.: column 6, lines 24-36).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 102935800) in view of Lohner et al. (DE 19941535).  Li et al. discloses the drag link (connecting rod #423), as set forth above, wherein the electric actuator includes a motor (paragraphs 0020, 0023), but does not disclose a pinion gear.  Lohner et al. teaches a steering system wherein an electrical actuator is a motor (#8) supplying rotational power to a pinion gear having a first plurality of gear teeth (figure 2), and wherein a drag link includes a second plurality of gear teeth meshed with the first plurality of gear teeth such that rotation of the pinion gear caused by the motor translates the drag link axially (figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the pinion gear configuration as taught by Lohner et al., to improve the steering system of Li et al., for the predictable result of providing the benefit of the actuator and mechanical linkage of Li et al. for use with commonly available pinion gear steering transmissions.  Examiner has relied upon a translation from the EPO website to better understand and apply the above cited foreign document, a copy of which was attached to the previous office action.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 102935800) in view of Shimizu et al. (US 6,868,936).  Li et al. discloses the drag link (connecting rod #423), as set forth above, wherein the electric actuator includes a motor (paragraphs 0020, 0023), but does not disclose a belt.  Shimizu et al. teaches a steering system (#10) comprising a drag link (rack shaft #26), wherein the drag link is defined by a first end and a second end opposite the first end, the first end supporting a first pin coupling (ball joint #55) securing a first tie rod (#27) to the drag link, the second end supporting a second pin coupling (ball joint #55 on opposite side of vehicle) securing a second tie rod (#27 on opposite side of vehicle) to the drag link, wherein an electrical actuator (#43-45) is a motor (electric motor #43) supplying rotational power to a belt (#103), the belt being coupled to a linkage that extends away from the drag link and translates the drag link axially in a first direction in response to clockwise belt rotation and translates the drag link axially in a second direction opposite the first in response to counterclockwise belt rotation (figures 1, 2, 5, 6; columns 7-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steering system of Li et al. to include a belt, as taught by Shimizu et al., so as to suppress a bending load on the motor shaft, thereby preventing irregularities in the assist torque of the electric motor (Shimizu et al: column 2).

Response to Arguments
Applicant's arguments filed 25 October 2022 have been fully considered but they are not persuasive.
In regards to page 8, Applicant did not address all claim objections from the previous office action.
In regards to page 9 and claim 1, Li et al. (CN 102935800) discloses an electrical actuator (including electric push rod #41 and motor) coupled to the drag link (#423; figures 4, 5), wherein the drag link is arranged in front of the electrical actuator relative to the travel direction (top-bottom direction in figure 5; configuration of rear axle in figure 5).  While the drag link is not arranged in front of the electrical actuator in the front axle configuration (figures 4, 5), the drag link is arranged in front of the electrical actuator in the rear axle configuration (figure 5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614